 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          NUR FARAH, CHOICE TRUCKING                       CASE NO. C21-139 MJP
            LINES,
11                                                           ORDER GRANTING MOTION TO
                                   Plaintiffs,               DISMISS
12
                   v.
13
            CONVOY INC, KEYSTONE FOOD
14          PRODUCTS, SKINNY POPCORN
            LLC,
15
                                   Defendants.
16

17          This matter comes before the Court on Plaintiffs’ Motion to Dismiss. (Dkt. No. 15.)

18   Having reviewed the Motion and noted the lack of any opposition, the Court GRANTS the

19   Motion and DISMISSES this action without prejudice.

20          The clerk is ordered to provide copies of this order to all counsel.

21          Dated May 18, 2021.

22

23
                                                          A
                                                          Marsha J. Pechman
                                                          United States Senior District Judge
24


     ORDER GRANTING MOTION TO DISMISS - 1
